DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 18 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: the common technical feature across the originally presented invention(s) and the new invention is a personal care composition comprising a zinc:usnate complex having a molar ratio of 1:2. The rejections that follow show that this feature was known at the time of filing and, therefore, does not qualify as a special technical feature. Thus the inventions lack unity.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schempp et al. (previously cited) as evidenced by the Zinc Sulfate Heptahydrate Product Information Sheet (previously cited), Hauck et al. (previously cited), Liu et al. (previously cited), and Abbott et al. (previously cited) .
Schempp et al. detail compositions for skin conditions composed of combinations of a CO2 extract from Usnea barbata and Hypricum perforatum (see abstract and claim 1). The treatment is applied to treat microbial skin disease that includes acne (see 2 extract from Usnea barbata is detailed to preferably be 92±5 wt% usnic acid (see paragraphs 21-22). A particular facial tonic (lotion)embodiment is exemplified with zinc sulfate heptahydrate. Specifically, the following facial tonic composition is provided:

    PNG
    media_image1.png
    130
    283
    media_image1.png
    Greyscale

(see preparation example 2a; instant claims 4 dan 6). Various surfactants are taught in the composition to generate a cream form that is taught to be a wash-of composition and can be considered a conditioner (see paragraph 44; instant claims 5, 7, and 9). The proportion of usnic acid in the Usnea barbata extract is not detailed in the example. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a preferred Usnea barbata extract for the exemplified composition of Schempp et al. precisely because it is preferred. At minimum, the composition would then contain 1.74 wt% usnic acid and the zinc sulfate heptahydrate corresponds to 0.226 wt% zinc. For 100 g of composition, 0.005 moles of usnic acid and 7.8x10-4 mole zinc are present. Hauck et al. teach of the complexation of various metal cations with usnic acid from an equimolar solution of the cation and usnic acid (see page 15 first column last partial paragraph). They detail that complexation of zinc with usnic acid occurs at pH values between 4.5 and 6.7, given the pKa of usnic acid of 4 (see page 15 second column last paragraph, table 2, and figure 4C). Hauck et al. teach complexation of usnic acid with another bivalent metal, copper(II), where two .

Claims 1-3, 5-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Hauck et al. as evidenced by Yoneyama et al. (US Patent No. 5,362,482).
Abbott et al. teach topical compositions with usnic acid and its salts as the active ingredient along with a glyceryl fatty acid ester (see abstract). A preferred glyceryl fatty ester is glyceryl diisostearate, a surfactant, which is taught at 15 wt% or greater (see paragraph 34; Yoneyama et al. column 7 lines 25-33; instant claims 9-10). The compositions are envisioned as liquids, gels, creams, sticks, bars, facial cleansers, shampoo, antiperspirant, hand wash, and more broadly as leave-on or wash-off preparations (see paragraphs 84-88; instant claims 4-8). The compositions are taught to treat micro-organism infections on the skin, like acne, or in a skin structure via topical application (see paragraphs 90-96; instant claims 14-17). Abbott et al. go on to teach salt complexes of usnic acid with metal cations, and in particular di-usnate salts with 
Hauck et al. teach of the complexation of various metal cations with usnic acid from an equimolar solution of the cation and usnic acid (see page 15 first column last partial paragraph). They detail the complexation of zinc with usnic acid (see page 15 second column last paragraph, table 2, and figure 4C). Hauck et al. teach complexation of usnic acid with another bivalent metal, copper(II), where two usnic acid atoms bind to a given copper(II) atom (see page 19 first column last partial paragraph-second column first partial paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select zinc as the divalent metal in the usnic acid salt of Abbott et al. This choice would have been obvious because it is one of a finite set of options and because of Hauck et al. who teach its complexation with usnic acid. The selection of glyceryl diisostearate at an envisioned proportion as the glyceryl fatty acid ester also would have been obvious because it is a preferred option of Abbott et al. for this required component. Further, the application of an effective amount of the modified composition to skin in order to control a micro-organism infection would then follow as the intended use for the composition detailed by Abbott et al. The claimed zinc-usnic acid complex with a 1:2 molar ratio is a singular compound that carries with it a set of properties. According to MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” This treatment results from In re Spada, which states that, “Products of identical chemical composition .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Hauck et al. as evidenced by Yoneyama et al. as applied to claims 1-3, 5-10, and 14-17 above, and further in view of Yuan et al. (previously cited).
Abbott et al. in view of Hauck et al. as evidenced by Yoneyama et al. render obvious the limitations of instant claim 1, where the composition is facial cleanser. The instantly claimed surfactant and foam enhancer are not detailed.
Yuan et al. teach a moisturizing anti-acne facial cleaner with antimicrobial actives (see example 2). The composition base includes a combination of surfactants that include cocamidopropyl betaine and coconut fatty acid monoethanolamide (cocamide monoethanolamide) (see example 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the facial cleanser base of Yuan et al. for the facial cleanser embodiment of Abbott et al. in view of Hauck et al. as evidenced by Yoneyama et al. This choice would have been obvious because this base formulation was known for compositions with the same intended use as Abbott et al. and as the simple substitution of one known element for another in order to yield a predictable .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 12 of copending Application No. 16/795739 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. In light of the amendment to the claims, the rejections under 35 USC 112 and the objections are withdrawn.


Regarding rejection over Schempp et al. as evidenced by others:
	The applicant argues that Schempp et al. do not describe the presence of a usnic acid-zinc complex and that the evidence of the difficulty of formulating zinc usnate points to one of ordinary skill in the art not believing that such a complex would form by simple combination of zinc and usnic acid sources. The evidentiary references that were cited in the rejection point to precisely why there would be an expectation that at least some zinc-usnate complex would form. There is no evidence that the formation of such a complex is difficult. The applicant’s citation of examples from the disclosure where various amounts of complex were generated by mixing different usnic acid and zinc sources occurred all indicate that the complex was formed. Hauck et al. simply mix usnic acid and a zinc source under various pH conditions and complexes formed when the pH was between 4 and 6.7. The ingredients of the composition of Schempp et al. would be expected to yield a pH of about 4.5 to 5.5 due to the zinc sulfate as a source of zinc. Thus the pH environment of their liquid preparation would be expected to encourage the formation of usnate-zinc complexes. In addition, Hauck et al. and Abbott et al. point to such complexes being di-usnate complexes. The applicant has provided no evidence that demonstrates that the explanation of the interactions that would occur in the composition of Schempp et al. are incorrect.
The applicant goes on to argue about lead compound selection, but this is irrelevant to the rejection that was made because Schempp et al. explicitly combine an extract with usnic acid and a zinc source in their composition. Moreover, the only modification that is made is the selection of an extract with a particular proportion of usnic acid and it is highlighted by Schempp et al. as being preferred. 

The applicant argues that Abbott et al. do not teach that copper would replace zinc in a complex. It is again noted that Schempp et al. already combine zinc and usnic acid in a composition. No exchange of metal ions is suggested by the rejection. The reference to copper is to suggest the ratio of zinc ions to usnic acid ions that would occur in the complex given that both copper and zinc are divalent metal ions.
The applicant further argues that the invention details the challenges of producing a significant yield of usnate-zinc complex. No particular yield or proportion of this complex is claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding rejection over Abbott et al. in view of others:
The applicant argues that Abbott et al. teach the difficulty in formulating a concentration of copper II di-usnate high enough to be effective in skin delivery vehicles, thus its zinc counterpart would also be difficult to formulate. The point of the composition of Abbott et al. is that their vehicle eliminates the need for a high concentration of usnate salt (see paragraphs 12 and 26). Hauck et al. teach the production of zinc usnate complexes and copper usnate complexes. There is no requirement for a particular proportion of the complex in the instantly claimed products 
Abbott et al. do not limit the divalent metals that may be employed in their usnate salts. There is no evidence that the selection of zinc as the metal in a complex with usnic acid yields an unexpectedly superior outcome. Therefore as one of several divalent metal ions known to complex with usnate, the selection of zinc as the ion to employ in Abbott et al. remains obvious. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615